Citation Nr: 1136206	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to September 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision in which the RO reopened a claim for service connection for PTSD, claimed as due to military sexual assault, and then denied the claim on the merits.  Later in May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.

In May 2007, the Board reopened the claim for service connection for PTSD and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing additional action, the AMC continued to deny  the Veteran's claim (as reflected in the March 2008 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In July 2008 the Board again remanded the claim to the RO, via the AMC, for further development.  After accomplishing additional action, the RO continued the denial of the Veteran's claim (as reflected in the December 2009 SSOC) and returned the matter to the Board for further appellate consideration.  

In June 2010, the Board, once again, remanded the claim to the RO, via the AMC, for further development.  After accomplishing some of the requested action, the RO continued the denial of the Veteran's claim (as reflected in the June 2011 SSOC) and returned the matter to the Board for further appellate consideration.

Both Disabled American Veterans (DAV) and private attorney T. Rhett Smith, have been actively involved in the Veteran's claim.  In August 2011, the Board sent a letter to the Veteran informing him that he was limited to one representative per appeal and asking him to clarify his representation.  However, the Veteran has  not responded to the Board's August 2011 letter.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In the June 2010 remand, the Board instructed the RO, via the AMC, to schedule the Veteran for a VA examination.  The examiner was requested to initially provide an opinion as to whether-based on consideration of the evidence of record-it is at least as likely as not that the in-service assault described by the Veteran occurred.  While the Veteran underwent VA examination in October 2010, the aforementioned opinion was not provided by the examiner; rather,  the examiner indicated that she could not provide an opinion as to whether or not a psychiatric disability was related to service without resorting to mere speculation.  However, she did not provide any rationale for this determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate, further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding pertinent medical records.

In the July 2008 and June 2010 remands, the Board instructed the RO, via the AMC, to obtain all treatment reports pertaining to the Veteran's mental health from the Biloxi Veterans Center, dated from March 2007.

On June 2010 remand, the AMC requested the Veteran's treatment records from the Biloxi Veterans Center.  In an October 2010 letter, the Biloxi Veterans Center informed the AMC that they were currently unable to send the Veteran's records, as they were changing from a paper to an electronic records system and the Veteran's records were still in the process of being converted.  The Board notes that the October 2010 letter seemed to indicate that the Veteran's records were temporarily unavailable, not that his records were permanently unobtainable.  Thus, the RO/AMC should take additional action to obtain the Biloxi Veterans Center records, following the procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  See 38 C.F.R. 3.159(c) (2010).  Moreover, if the RO fails to obtain the records, it should notify the Veteran in accordance with VA's regulations on assisting and notifying claimants pursuant to 38 C.F.R. § 3.159(e) (2010).   

The Board also notes that the record indicates that the Veteran is continuing to receive treatment for psychiatric disabilities from the VA Medical Center (VAMC) in Biloxi, Mississippi.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Biloxi VAMC any outstanding records of mental health treatment and/or evaluation, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for an acquired psychiatric disability, to include PTSD.  

As a final matter, as noted above, the Veteran has not indicated who he would like to represent him with regard to the claim on appeal.  While the claim is on remand, the RO should undertake necessary action to clarify the Veteran's representation.  Both DAV and private attorney T. Rhett Smith,  have actively participated in the claim on appeal.  In order to designate a recognized organization or individual as his or her representative, a claimant must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative or a VA Form 21-22a, Appointment of Individual as Claimant's Representative.  38 C.F.R. §§ 20.602, 20.603 (2010).  However, there does not appear to be either a VA Form 21-22 or a VA Form 21-22a of record.  Hence, on remand, the RO should clarify the appellant's intentions with regard to representation, and associate with the claims file any appropriate documentation, to include a VA Form 21-22 or a VA Form 21-22a.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.

2.  The RO should obtain any outstanding records of mental health evaluation and/or treatment or the Veteran from the Biloxi VAMC (since June 2010) and the Biloxi Veterans Center (since March 2007).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

If the Biloxi Veterans Center treatment records cannot be associated with the claims file, the RO should inform the Veteran and invite him to submit any copies of these treatment records he may have in his possession, in accordance with 38 C.F.R. § 3.159(e). 

3.  The RO should send to the Veteran and his representative (if any) a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA)..  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist or psychologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran actually occurred.

If the examiner determines that there is insufficient evidence to support even a finding that the claimed in-service assault as likely as not occurred, he or she should clearly so state.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such stressor  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service-to particularly include any in-service personal assault deemed reasonably established.

In providing the requested opinions, the examiner should specifically consider the service treatment records, the Veteran's personnel file indicating behavior changes and charges of misconduct (including his DD-214 reflecting time lost in February 1966 and from April to May 1966, as well as his performance record reflecting a Summary Court Martial in April 1966), and the private and VA treatment records indicating diagnoses for various psychiatric disorders (to include PTSD based on in-service assault), as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should readjudicate the claim on appeal in light of pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative (if any) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

